 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 1 of 8 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


JENNIFER GOMEZ,

      Plaintiff,

v.                                          CASE NO.:

A PLUS ALLIANCE HOME CARE, LLC
A Florida Limited Liability Company,

      Defendant.                    /

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JENNIFER GOMEZ, by and through the undersigned attorney,

sues the Defendant, A PLUS ALLIANCE HOME CARE, LLC, a Florida Limited

Liability Company, and alleges:

                         JURISDICTION AND VENUE

      1.     Plaintiff was an employee of Defendant and brings this action for

unpaid overtime compensation, liquidated damages, and all other applicable relief

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)

(“FLSA”).

      2.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 and the FLSA.




                                        1
 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 2 of 8 PageID 2




      3.     At all times material hereto, Plaintiff was a resident of Hillsborough

County, Florida.

      4.     Defendant operates and conducts business in Hillsborough County,

Florida.

      5.     A substantial part of the events or omissions giving rise to this claim

occurred in Hillsborough County, Florida. Therefore, venue is proper in the Middle

District of Florida, Tampa Division, pursuant to 28 U.S.C. § 1391(b)(2).

                                        PARTIES

      6.     Defendant, A PLUS ALLIANCE HOME CARE, LLC, through their

staff, “provides services to those who are homebound and in need of assistance

with their activities of daily living.” See A PLUS ALLIANCE HOME CARE AGENCY,

LLC, ABOUT US, available at https://www.aplusalliancehca.com/non-medical-

home-care-about-us.

      7.     Plaintiff worked for the Defendant as a Caregiver from approximately

July 2018 to March 2020.

                           GENERAL ALLEGATIONS

      8.     At all material times, Defendant was an “employer” within the

meaning of the FLSA and under the common law.

      9.     Defendant controlled and supervised Plaintiff and also had the power

to determine Plaintiff’s schedule, her rate of pay, and hire/fire her.

                                           2
 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 3 of 8 PageID 3




      10.    Plaintiff was an employee who worked for Defendant as an hourly

paid Caregiver within the last three years in Hillsborough County, Florida.

      11.    Throughout     Plaintiff’s   employment,        Plaintiff   was   improperly

classified as an “independent contractor” and was denied additional overtime

compensation for overtime work performed.

      12.    During Plaintiff’s on-boarding, Defendant provided Plaintiff with

training to learn the skills necessary to perform the job.

      13.    Defendant provided Plaintiff with her schedule and Plaintiff was

required to seek permission to obtain a deviation in her schedule, including any

requests for time-off.

      14.    During her employment, Plaintiff reported directly to and was

supervised by Latasha Walters-Jackson.

      15.    Plaintiff regularly communicated with Ms. Walters-Jackson during the

performance of her duties each day.

      16.    Plaintiff did not have discretion with respect to the performance of her

job assignments.

      17.    Plaintiff was not allowed to leave the jobsite until the end of her

designated shift.

      18.    Plaintiff did not have authority to hire employees to assist her in the

performance of her work.


                                           3
 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 4 of 8 PageID 4




         19.   Plaintiff worked full time for Defendant from around July 2018 to

March 2020 with no lapses in employment.

         20.   In 2019, Defendant awarded Plaintiff “Employee of the Year.”

         21.   Plaintiff was economically dependent on Defendant for her livelihood.

         22.   Plaintiff was not in business for herself.

         23.   Plaintiff could not refuse work offered by Defendant.

         24.   Plaintiff regularly worked in excess of (40) hours per week throughout

her employment with Defendant.

         25.   Defendant failed to post informational posters as required by law

advising its employees of their rights under the FLSA.

         26.   At all times material to this cause of action, Defendant was an

enterprise subject to the FLSA.

         27.   At all times material to this cause of action, Plaintiff was a non-

exempt employee and therefore entitled to overtime wages for any and all overtime

hours worked.

         28.   This action is brought under the FLSA to recover from Defendant

overtime compensation, liquidated damages, and reasonable attorneys’ fees and

costs.

         29.   During Plaintiff’s employment, Defendant earned more than $500,000

per year in gross sales.


                                            4
 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 5 of 8 PageID 5




        30.   During Plaintiff’s employment, Defendant employed at least two

employees who were engaged in interstate commerce and/or handled goods,

materials and supplies which travelled in interstate commerce, including but not

limited to computers, telephones, medical supplies, and other tools/materials used

to run the business.

        31.   Therefore, at all material times relevant to this action, Defendant was

enterprises covered by the FLSA, and as defined by 29 U.S.C. §203(r).

        32.   During her employment with Defendant, Plaintiff was not paid time

and one-half her regular rate of pay for all hours worked in excess of forty (40) per

work week during one or more work weeks.

        33.   During her employment with Defendant, Plaintiff routinely worked

overtime hours.

        34.   Defendant misclassified Plaintiff as an independent contractor not

entitled to overtime compensation.

        35.   Plaintiff is not an independent contractor but rather an employee. As

such, she is entitled to her regular rate of pay plus the half-time premium for all

hours worked in excess of forty (40) per week.

        36.   Based upon the above policies, Defendant violated the FLSA by

failing to pay complete overtime pay for each hour worked over forty (40) per

week.


                                          5
 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 6 of 8 PageID 6




      37.    Upon information and belief, the records, to the extent any exist and

are accurate, concerning the number of hours worked and the amounts paid to

Plaintiff are in the possession and custody of Defendant.

      38.    Plaintiff has hired the below law firm and is obligated to pay them a

reasonable fee if successful in this litigation.

      39.    All conditions precedent to this action have been performed or

waived.

    COUNT I - RECOVERY OF OVERTIME COMPENSATION (FLSA)

      40.    Paragraphs one (1) through thirty-nine (39) above are fully re-alleged

and incorporated herein.

      41.    Plaintiff is/was entitled to be paid time and one-half her regular rate of

pay for each hour worked in excess of forty (40) per work week.

      42.    During her employment with Defendant, Plaintiff was not being paid

proper overtime compensation for all overtime hours worked in violation of the

FLSA.

      43.    As a result of Defendant’s intentional, willful, and unlawful acts in

refusing to pay overtime compensation for each hour worked in excess of forty

(40) per work week in one or more work weeks, Plaintiff has suffered damages

plus incurring reasonable attorneys’ fees and costs.



                                            6
 Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 7 of 8 PageID 7




      44.      Defendants did not have a good faith basis for its failure to pay

Plaintiff overtime compensation for each hour worked in excess of forty (40) per

work week.

      45.      As result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

      46.      Plaintiff demands a trial by jury on all issues so triable.


      WHEREFORE, Plaintiff, JENNIFER GOMEZ, demands judgment against

Defendant for the payment of all overtime hours at one and one-half the regular

rate of pay for the hours worked by her for which Defendant did not properly

compensate her, liquidated damages, reasonable attorneys’ fees and costs incurred

in this action, and any and all further relief that this Court determines to be just and

appropriate.


                               JURY TRIAL DEMAND

      Plaintiff requests a trial by jury on all issues so triable.


Dated:         April 1, 2021

                                          Respectfully submitted,


                                          /s/ JOLIE PAVLOS, ESQ.
                                          Jolie Pavlos, Esq.,
                                          FBN 0125571
                                          Morgan & Morgan, P.A.

                                             7
Case 8:21-cv-00785-SCB-AAS Document 1 Filed 04/01/21 Page 8 of 8 PageID 8




                                 20 N. Orange Avenue
                                 Suite 1600
                                 Orlando, FL 32801
                                 Telephone: (407) 245-3517
                                 Facsimile: (407) 204-2206
                                 Email:jpavlos@forthepeople.com
                                 xlezcanocaban@forthepeople.com
                                 Attorney for Plaintiff




                                    8
